DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21st, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites both “a pump case” (line 6) and “a tank” (line 7); this renders Claim 1 indefinite because it is not made clear whether these elements are separate and distinct or one and the same.  As far as the Examiner understands from Applicant’s originally filed specification, the recited “tank” in the invention is represented by element “38” within Figures 1-2.  There does not appear to be a “pump case” depicted within Applicant’s supplied figures.  However, Applicant’s specification does state “With maximum solenoid force, system pressure is blocked at porting hole 48 and fluid in servo bore is all vented to case as the pump bias system returns the pump 12 to maximum displacement”.  This disclosure that “fluid in servo bore is all vented to case” appears to imply that the “tank 38” and the “pump case” are synonymous.  In other words, as far as the Examiner understands, the “tank 38” and the “pump case” are one and the same element to which fluid is vented from the servo bore 44.  However, when Claim 1 positively recites these as separate and distinct elements, ambiguity arises as to the particular structure and arrangement of the invention, rendering Claim 1 indefinite.  
In the spirit of expeditious prosecution, assuming the Examiner has properly interpreted Applicant’s specification, the Examiner respectfully recommends that Applicant consistently use only “pump case” or only “tank” throughout the claims to properly recite the singular location to which fluid is vented.  Such a correction would overcome this 112(b) rejection.
	Appropriate correction is required.
 
Response to Arguments
Applicant's arguments filed October 21st, 2022 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument concerning Claim 1 that “the Office has contended that Lemmen's intersection of various lines having divided flow connectors disclose an orifice. Applicant respectfully disagrees. Divided flow connectors do not read on an orifice as the latter provides constant pressure resistance whereas the former is dependent upon the back pressure in the respective line. Thus, Lemmen fails to disclose the requisite orifice, including the required position set forth in claim 1. Krebs fails to cure. The Office relies upon the orifice positioned within the control spool valve 12. As such, the orifice is not positioned on a drain line as required by amended claim 1. Moreover, the cited references alone or in combination fail to provide a factual underpinning by which to allege it is obvious to have an orifice positioned on a drain line between a control device and a tank as required by claim 1. Moreover, the Office's treatment of the orifice renders the term superfluous and disregards how the term would be reasonably understood from the perspective of those skilled in the art. See MPEP § 2111. As set forth by the Advisory Action, the Office relies upon a commonly used definition of orifice rather than relying on how an orifice is reasonably interpreted by those skilled in the art as set forth above. Further, the orifice, as claimed and set forth in the specification, is a separate and distinct element from a generalized opening in a line as demonstrated by the specification and drawings. More particularly, the specification distinctly addresses the presence of an orifice positioned on the drain line, which distinguishes it from a mere opening being present on the line generally. Further still, the drawings identify the orifice by the commonly used hydraulic schematic symbol for such a structure, which further demonstrates that a colloquial definition of an orifice is inappropriate in this instance”, Applicant’s arguments have been considered and are well taken with regard to Lemmen, and thus, the previous orifice interpretation of Lemmen has been withdrawn.  However, upon further review of Lemmen, the Examiner notes that Lemmen discloses a hydraulic orifice 54 positioned and configured as now recited in Claim 1.  The Examiner would respectfully direct Applicant to the updated rejections below, which detail why Lemmen continues to disclose Applicant’s amended Claim 1.  Regarding Krebs, Applicant alleges that Krebs’ orifice “is not positioned on a drain line as required by amended claim 1”.  This argument is not well taken.  The Examiner would respectfully direct Applicant to the updated rejections below, which detail why Krebs continues to disclose Applicant’s amended Claim 1.

In regards to Applicant’s argument concerning Claim 9 that “The Office asserts that this limitation is disclosed by a delivery connection 48 of Lemmen. A delivery connection, i.e., delivery line, fails to disclose an actuator. As with the interpretation provided by the Office regarding an orifice, the Office relies upon an interpretation that does not comport with a reasonable interpretation of an actuator as understood by one of ordinary skill in the art. Further, as amended, claim 9 requires an actuator exposed to a high-pressure fluid. This cannot be disclosed by Lemmen's delivery connection that merely delivers high pressure fluid directly to the valve spool/piston such that the fluid, not the delivery connection, moves the valve spool/piston. See col. 4, Ins. 11-20; see also (Lemmen discussing an actuator 21 as a distinct feature from a delivery connection 48). This is also evidenced by a review of Figure 3 that shows the delivery line 48 is positioned away from the control piston and hence, not disclosing an actuator as required by claim 9. Thus, it is improper to interpret a delivery line that is statically fixed as an actuator as claimed”, the Examiner must respectfully disagree.  Applicant continues to assert that Lemmen’s delivery line 48 does not constitute an “actuator” as recited within Claim 9 and that such an interpretation by the Examiner is unreasonable.  Respectfully, the Examiner maintains that Applicant’s position on this remains unreasonable.  In the response, Applicant makes assertions about what the recited “actuator” may or may not be, including that the actuator cannot be a hydraulic delivery line and cannot be statically fixed.  Respectfully, these assertions appear to be nothing more than Applicant’s own conjecture and speculation, neither of which is based on any supporting disclosures within Applicant’s originally filed specification, drawings, or claims.  To this point, the Examiner respectfully notes that the originally filed disclosure merely discloses “an actuator 27 that is exposed to high pressure fluid that exerts hydraulic force toward a second end 28 having an adjustable spring 30”.  Furthermore, Applicant’s supplied figures merely depict “actuator 27” as a schematic box without any defined structural features or arrangements.  In other words, outside of “exerting hydraulic force toward a second end having an adjustable spring”, Applicant’s specification does not structurally define (nor depict) the “actuator 27” in any particular manner.  Finally, the Examiner respectfully maintains that the broad recitation of “an actuator” within Claim 9 does nothing to define any particular type of actuator nor any particular structure or arrangement thereof.  Given these facts, Applicant’s assertions that the recited “actuator” may not be a high pressure hydraulic fluid line are not well taken.  As noted in the previous Advisory Action, Lemmen makes clear that the high pressure hydraulic delivery line 48 actuates/moves the valve spool/piston of the control device/valve 82 to the right, whereas an opposing adjustable spring 83 actuates the valve spool/piston of the control device/valve 82 to the left (col. 5, lines 29-62).  As such, the Examiner respectfully maintains that Lemmen’s high pressure hydraulic delivery line 48 clearly constitutes a hydraulic actuator of the control device/valve 82 in the same manner as Applicant’s disclosed and depicted “actuator 27”.  Finally, Figure 3 of Lemmen clearly shows that the high pressure hydraulic line 48 (i.e. actuator) is exposed to high pressure hydraulic fluid within the working/pressure line 81 of the pump 1, and thus, clearly meets the amended claim language now recited. Therefore, given all of these facts, Applicant's arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4, 6-11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,725,658 to Lemmen et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-3, Lemmen et al. (Lemmen) discloses:

(1)	An electric displacement control system (Figs. 1-3), comprising: a hydraulic variable displacement pump (1; Fig. 1) operated in an open hydraulic circuit (Fig. 3); a servo piston (18) disposed within a servo bore (16; Fig. 2) connected to the hydraulic variable displacement pump (Figs. 2-3); a control spool valve (19) located in the servo bore (Figs. 2-3) and having an orifice (54; Fig. 2) that vents fluid pressure from the servo bore to a pump case (see the 112b rejection above; formed by the internal space of tank 80) (col. 4, lines 21-28); wherein the orifice (54) is positioned on a drain line (47) between a control device (actuating volume 45) and a tank (80) (Figs. 2-3 show that the orifice 54 is positioned fluidly between actuating chamber 45 and tank 80 via drain line 47); wherein the orifice is configured to maintain a pressure differential between servo pressure and case pressure (col. 3, lines 57-58; col. 4, lines 21-45)

(9)	A method of controlling the displacement of a variable displacement pump (col. 3, line 33 - col. 5, line 61), comprising the steps of: providing a hydraulic control system (Fig. 3) that includes a spool type valve (19) having an axis aligned with an axis of a servo bore (16) (Fig. 2; col. 3, lines 50-53), wherein the spool type valve has a solenoid actuator (21) on one end and a feedback spring (35) on an opposite end (Figs. 2-3); providing a control device (pressure limiting valve 82) having a housing (implicit) with a control piston (i.e. the two-position valve spool therein; Fig. 3) mounted within the housing and configured to move longitudinally (col. 5, lines 29-62), wherein a first end of the control piston (i.e. the left end in Fig. 3) has an actuator (hydraulic delivery line 48) exposed to a high pressure fluid (hydraulic fluid within working line 81) and a second end of the control piston (i.e. the right end) has an adjustable spring (83); communicating system pressure through the spool type valve (19) with servo pressure when there is no solenoid force acting upon the spool type valve sending a variable displacement pump to minimum displacement (col. 4, lines 11-20)

In regards to Claim 2, flow rate across the control spool valve depends upon a balanced force between a feedback spring (35) on a first side of the control spool valve and a solenoid actuator force (21) on a second side of the control spool valve (col. 4, lines 11-55).
In regards to Claim 3, the control spool valve is located in a housing (46) and has a plug with a system pressure access to a porting hole (spool valve 19 is depicted in Fig. 3 having two plugs with access to a porting hole of the valve), a moveable control spool (20), a feedback compression spring (35) at a first side and a solenoid actuator (21) at a second side (Figs. 2-3).
In regards to Claim 4, the control spool valve is a two-way two-position spool type valve (as shown in Figs. 2-3; see also col. 4, lines 11-55).
In regards to Claim 6, the control spool valve has a groove (55, 56a) where fluid in the groove is connected with fluid in the servo bore (Fig. 2; col. 4, lines 11-55) and fluid volume at a solenoid actuator (see the 112(b) rejection above).
In regards to Claim 7, an axis of the control spool valve is aligned with an axis of the servo bore (Figs. 2-3; col. 3, lines 50-53).
In regards to Claim 8, a feedback spring (35) is positioned between the servo piston and a first side of the control spool valve (Figs. 2-3).
In regards to Claim 10, Lemmen discloses increasing solenoid force to move the spool type valve against feedback spring force reducing flow to a servo control to send pump displacement to maximum until the feedback spring force and solenoid force are balanced (col. 4, lines 21-55).
In regards to Claim 11, Lemmen discloses decreasing solenoid force so that the spool type valve is pushed by the feedback spring force against the solenoid force (col. 4, lines 46- 55).
In regards to Claim 13, see Claim 1 previously above.
In regards to Claim 16, Lemmen discloses providing a pressure line (working line 81) connected to the actuator (48) on the first end of the control piston (Fig. 3).

Claim(s) 1-3, 5, & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0199838 to Krebs et al.

    PNG
    media_image1.png
    749
    885
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Krebs et al. (Krebs) discloses:

(1)	An electric displacement control system (Fig. 1), comprising: a hydraulic variable displacement pump (2) operated in an open hydraulic circuit (Fig. 1); a servo piston (8) disposed within a servo bore (10) connected to the hydraulic variable displacement pump (Fig. 1); a control spool valve (16) located in the servo bore (Fig. 1) and having an orifice (labeled by the Examiner in Fig. 1 above, for clarity) that vents fluid pressure from the servo bore to a pump case (formed by the internal space of tank 7; see also para. 40); wherein the orifice is positioned on a drain line (labeled by the Examiner in Fig. 1 above, for clarity) between a control device (21) and a tank (7) (as is apparent in Fig. 1 above, the fixed hydraulic orifice is positioned on the drain line fluidly between control device 21 and tank 7); wherein the orifice is configured to maintain a pressure differential between servo pressure and case pressure (this is implicit to the fixed hydraulic orifice depicted by Krebs in Fig. 1).

In regards to Claim 2, flow rate across the control spool valve depends upon a balanced force between a feedback spring (22) on a first side of the control spool valve and a solenoid actuator force (24) on a second side of the control spool valve (paras. 40-46).
In regards to Claim 3, the control spool valve is located in a housing (Fig. 5) and has a plug with a system pressure access to a porting hole (control spool valve 16 has two plugs/positions (seen in Fig. 1) with access to porting hole 18), a moveable control spool (“a valve piston”; para. 37), a feedback compression spring (22) at a first side and a solenoid actuator (24) at a second side (Fig. 1).
In regards to Claim 5, the control spool valve is a two-way three-position spool type valve (as shown in Fig. 1; see also paras. 40-46)
In regards to Claim 7, an axis of the control spool valve is aligned with an axis of the servo bore (Fig. 1).
In regards to Claim 8, a feedback spring (22) is positioned between the servo piston and a first side of the control spool valve (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (applied above) in view of Lemmen (applied above).
In regards to Claim 14, Krebs discloses the control device (21) of Claim 1, but does not further disclose that it has a housing with a control piston mounted within the housing and configured to move longitudinally, and a first end of the control piston having an actuator and a second end having an adjustable spring.
However, such an arrangement for a pressure limiting/reducing valve is well known in the art of electric displacement control systems for swash plate pumps, as taught in Lemmen.  As noted previously above, Lemmen discloses a similar pressure limiting/reducing valve (82) (i.e. control device) having a housing (implicit) with a control piston mounted within the housing (i.e. the two-position valve spool therein; Fig. 3) and configured to move longitudinally (col. 5, lines 29-62), wherein a first end of the control piston (i.e. the left end in Fig. 3) has an actuator (hydraulic delivery line 48) exposed to a high pressure fluid (hydraulic fluid within working line 81) and a second end of the control piston (i.e. the right end) has an adjustable spring (83).  Lemmen makes clear that such an arrangement of the control device/valve 82 and associated connections to the spool valve 19 serves as a means of limiting the maximum pressure in the working line 81 of the pump, whereby if pressure present in the working line 81 exceeds the maximum pressure which can be adjusted by means of the spring 83, the pressure limiting valve 82 can connect the tank connection 47 to the working line 81, instead of to the tank 80, so that the actuating volume 45 is not relieved by the tank 80, but has the operating pressure present in the working line 81 applied to it.  Thus, the pump 1 is pivoted back in the direction of the minimum displacement volume Vmin or in the direction of the neutral position.  In other words, Lemmen’s control device arrangement provides a means of improving system reliability by preventing excessive pressure conditions from damaging the pump circuit.  Therefore, to one of ordinary skill desiring a more reliable hydraulic pump circuit, it would have been obvious to utilize the techniques disclosed in Lemmen in combination with those seen in Krebs in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Krebs’ control device 21 with Lemmen’s control device 82 (and associated fluid connections to the servo and spool valve) in order to obtain predictable results; those results being a more reliable hydraulic pump circuit that avoids system damage when/if excessive pressure conditions occur (as taught in Lemmen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC